Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the response filed 1/8/2022, wherein claims 1,2,4-9,13,14,16-18,21-24 are pending and claims 7,13,14,17,18, and 24 are withdrawn. 

Election/Restrictions
Applicant's election with traverse of species I including claims 1,2,4-6,8,9,16, and 21-23 in the reply filed on 1/8/2022 is acknowledged.  The traversal is on the ground(s) that the only difference between species I and II is the size and quantity of the support member(s) and therefore it is not burdensome to search and while the function of species III has opposing function to species I and II, they are both commonly related to the art of controlling computer pointing devices which are well known in the art .  This is not found persuasive because the species are mutually exclusive and the distinct species would require different search queries such as multiple vs. singular along with the specific placement and size of the support member(s), and gliding/slippery vs. increasing frictional force which places a significant burden on the examiner.  Furthermore, the mutually exclusive species would result in different prior art references being applied against different claims directed to the various species which also places a significant burden on the examiner. The applicant is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 22 is objected to because of the following informalities:  

Regarding claim 22, “the plurality” on line 3 should be changed to “the plurality of support members”.  Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, the phrase "can" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It is unclear if the thickness of each of the plurality are or are not chosen to establish a 

All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4 ,21,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP2012133738)(rejection is mapped to the attached translation) in view of Fabry (U.S. Patent No. 5517694).

	Regarding claim 1, Takayuki teaches a hand-wearable device (fig. 5) configurable to enhance manual manipulation  of a computer pointing device by a hand wearing the hand-wearable device (paras. 1,4),  the hand-wearable device comprising: a palm panel (portion of 5 shown in fig. 5 excluding thumb portion) configured to cover at least a portion of a  palm of a hand (fig. 5) and having a  palm panel attachment surface (portion of 5 that 1 is attached to);an interior volume (within 5 to receive a wearer’s hand) open at a wrist end (to receive a wearer’s hand) and a finger end (para. 11), the interior volume configured to receive the hand through the wrist end (fig. 5, 
Fabry teaches a glove (10) having a palm panel (palm panel of fig. 2) and back panel (back panel of fig. 1), the back panel configured to cover a back of the hand (fig. 1), the back panel being joined to the palm panel to define the interior volume (within the glove)(figs. 1-5), a thumb portion (28), joined between both the palm panel and the back panel (figs. 2-4), and a wrist securing portion (34), 

Regarding claim 2, the Takayuki/Fabry combined reference teaches wherein the at least one support member includes a glide surface (2) configured to reduce frictional forces between the hand and the support surface (para. 7). 
Regarding claim 4, the Takayuki/Fabry combined reference teaches the palm panel further includes comfort padding (soft synthetic resin dots, para. 11, would provide an amount of comfort padding).
Regarding claim 21, the Takayuki/Fabry combined reference teaches the wrist securing portion includes a wrist securement strap (38) and wrist covering portion (34 excluding 38), the wrist covering portion including a patch of hook/loop closure material (44), and the wrist securement strap having a cooperative patch of hook/loop closure material (40)(col. 3, lines 3-15 of Fabry).
Regarding claim 23, the Takayuki/Fabry combined reference teaches the pointing device is a computer mouse (paras. 1,4).

Claim 5 is /are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP2012133738)(rejection is mapped to the attached translation) in view of Fabry (U.S. Patent No. 5517694) and further in view of Gunn (U.S. Patent No. 5829057).
Regarding claim 5, the Takayuki/Fabry combined reference fails to teach the glide surface is made from polytetrafluoroethylene.
Gunn teaches a glove (fig. 1) including a glide surface (10) (col. 2, lines 52-54) formed of polytetrafluoroethylene to impart a low coefficient of friction (col. 3, lines 62-67, col. 4, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the glide surface of the combined reference from polytetrafluoroethylene in view of Gunn since it has been held to be within the general skill of a worker in the art to select a known material (polytetrafluoroethylene) on the basis of its suitability for the intended use (providing a low coefficient of friction surface for gliding) (MPEP 2144.07).

Claim 6 is /are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP2012133738)(rejection is mapped to the attached translation) in view of Fabry (U.S. Patent No. 5517694) and further in view of Holland (U.S. 20140352030).
Regarding claim 6, the Takayuki/Fabry combined reference teaches using adhesive to attach the support member to the palm panel (para. 9) but fails to teach the 
Holland teaches a pad that can be attached to a glove via adhesive or hook and loop material (paras.  7,34), wherein when hook and loop material is employed, the pad attachment surface and the glove  attachment surface each include a patch of hook/loop closure material (para. 34) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the adhesive of the combined reference with hook/loop closure material such that the support member attachment surface and the palm panel attachment surface each include a patch of hook/loop closure material in view of Holland because doing so would be substituting one known fastener for another known fastener to obtain the predictable results of releasably attaching the support member to the palm panel.

Claims 8,9, and 22 is /are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP2012133738)(rejection is mapped to the attached translation) in view of Fabry (U.S. Patent No. 5517694) and further in view of Franzolino (U.S. Patent No. 6199211).

The palm panel attachment surface is redefined for claim 8 as the whole upper surface of the palm panel.

Franzolino teaches a similar hand-wearable device (10) having a plurality of support members (52a,52b) that are sized to fit within an area defined by a palm panel attachment surface (upper surface of material of the palm of 10 including portion underlying 52a,52b)(col. 4, lines 32-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one support member of the combined reference as a plurality of support members that are sized to fit within an area defined by the palm panel attachment surface in view of Franzolino in order to provide increased flexibility to the wearer

Regarding claim 9, the Takayuki/Fabry combined reference teaches the thumb portion includes a thumb opening out of which the thumb of the hand can extend (fig. 5, para. 11); and the palm panel, the back panel, the thumb portion, and the wrist securing portion are configured as a fingerless glove (fig. 5, para. 11)(it is known in the art to refer to gloves having open ended finger portions as “fingerless gloves”). 
Nevertheless, if the applicant intended for fingerless glove to refer to gloves without individual sleeve portions extending upward from the body of the glove to encircle each finger, Franzolino teaches a fingerless hand-wearable device without individual sleeve portions extending upward from the body of the glove to encircle each finger (col. 4, lines 58-67, col. 5, lines 1-2)(figs. 1-3).


Regarding claim 22, the Takayuki/Fabry/ Franzolino combined reference teaches each of the plurality of support members has a thickness extending between the support member attachment surface and the glide surface (figs. 2-3 of Takayuki), and the thickness of each of the plurality can be chosen to establish a preferred palm support angle with respect to the support surface (the thickness of each of the plurality are capable of being chosen to establish a preferred palm support angle with respect to the support surface).

Claim 16 is /are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP2012133738)(rejection is mapped to the attached translation) in view of Fabry (U.S. Patent No. 5517694) and further in view of Wiggins (U.S. Patent No. 5373585).
Regarding claim 16, the Takayuki/Fabry combined reference fails to teach the palm panel, the back panel, the thumb portion, and the wrist securing portion of the glove are made from machine-washable materials.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the palm panel, the back panel, the thumb portion, and the wrist securing portion of the glove from machine-washable materials in order to allow easy cleaning of the hand-wearable device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ABBY M SPATZ/           Examiner, Art Unit 3732  

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732